Opinion issued November 18, 2005

 








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00902-CR
____________

IN RE MICHAEL HOSEA, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION

               Relator, Michael Hosea, requests that this Court compel the Honorable
Mary Lou Keel
 to provide him with a free copy of the clerk’s record and reporter’s
record in case number 9415203 in which relator was convicted of voluntary
manslaughter to pursue a post conviction writ of habeas corpus.  We deny the petition
for writ of mandamus.
PER CURIAM
Panel consists of Justices Taft, Alcala, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).